Citation Nr: 1724394	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of service connection for schizoaffective disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 1974, the RO denied service connection for schizophrenia.

2.  Evidence received since the January 1974 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1974 rating decision is final.  38 U.S.C. § 4005 (1970) (currently 38 U.S.C.A. § 7105(c) (West 2014)); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974) (currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

2.  Evidence received since the January 1974 rating decision is new and material and the claim is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim for entitlement to service connection is being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that evidence received by VA since the last final disallowance of the Veteran's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

In January 1974, the RO denied the Veteran's claim for service connection for "mental illness" under then-diagnostic code 9200 "schizophrenia."  The Veteran's initial claim had been for a "nervous condition."  See August 1973 Veteran's Application for Compensation or Pension.  The rating decision did discuss the pre-enlistment and pre-separation examinations, service treatment records, the Veteran's DD 214, post-service medical treatment records, and a lay statement from the Veteran's aunt.  

The RO stated that post-service medical treatment records showed treatment for schizophrenia starting in March 1972, which the RO considered to be "the first medical treatment after discharge."  The rating decision stated that the "only information provided concerning the [V]eteran's conduct during the period 11/69 to 3/72 is a letter from his paternal aunt who lives in California."  This October 1973 letter stated that the Veteran's changed after service in Vietnam, that he was withdrawn and quiet, was nervous, and could not hold a job.  His aunt did not state whether the Veteran had received medical treatment, saying that she was unaware of any medical treatment.  The RO denied service connection for schizophrenia because "it was not diagnosed or treated either on active duty nor within the presumptive period following discharge."

In essence, there was evidence of a post-service disability, but there was no showing of an in-service event, injury, or disease.

The Veteran appealed the January 1974 Rating Decision, but only concerning a non-service connected disability pension and not the denial of service-connection for schizophrenia.  The Veteran was notified of the denial of his claim in February 1974.  The Veteran did not file a notice of disagreement for the denial of service connection and no new and material evidence was not received within the one-year appeal period.  Thus, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The Veteran's family submitted a claim to reopen in March 2010.  The RO reopening the claim based on the fact that service personal records which provide discussion regarding the circumstances surrounding separation from military service.  The RO denied the claim because the earliest evidence of mental problems was multiple years after service and there was "no objective medical evidence linking a current medical disorder to your military service."

The Board has made a careful review of the evidence of record.  In the present claim, the relevant evidence of record after the January 1974 rating decision is numerous, mostly consisting of decades of reports of hospitalization and treatment for what was diagnosed as either varaious types of schizophrenia or schizoaffective disorder, bipolar type.  There are also a number of lay statements from the Veteran and his family and other documents.  The below focuses on the most important new evidence relevant to reopening this matter.

These records continue to show a mental disorder, which was also found at the time of the prior decision, and more recent secondary issues.  See, e.g., December 1972 VA consultation report (noting schizophrenia); February 2013 VA psychiatry note (reporting current Axis I diagnosis as schizoaffective disorder, bipolar type, with secondary dementia); February 2013 VA mental health treatment plane note (reporting schizoaffective disorder, bipolar type).  Regardless if it is termed schizophrenia or schizoaffective disorder, treatment records and the rating decisions encompass the same symptomatology and refer to the same single psychiatric condition.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

More importantly, the Veteran's family has submitted letters from the Veteran received when the Veteran was in Vietnam and lay statements from his family regarding treatment and hospitalization immediately after service.

The letters from the Veteran stated numerous times that he was severely depressed in service, had low morale, and got in physical and verbal fights with others, including superiors.  See September 1968 letter; November 1968 letter; April 1969 letter; July 1969 letter.  Additionally, the Veteran's mother reported that the Veteran told her that in Vietnam he would "run down the middle of the road yelling at the top of his lungs" to "keep his sanity."  See December 2010 correspondence from Veteran's father and stepmother.  His post-service treatment records report depression and issues with others as, along with other issues, indications of schizophrenia.  See, e.g., October 1973 VA hospital admission physical examination.  

Additional new evidence includes lay statements from the Veteran's family which state that immediately after the Veteran returned from service, he had trouble adjusting to civilian life, was unable to hold a job, and that, prior to being taken to the VA in 1972, the Veteran had sought treatment at "numerous community resources" and a "California treatment center" that specialized in veterans, but the Veteran's family did give specific information about treatment.  See December 2010 correspondence from Veteran's father and stepmother.  These lay statements also report that during the period from 1969 to 1972, immediately after service, that the Veteran acted strange and often disappeared, was unable to hold a job, was imprisoned at one point, and abused drugs and alcohol.   


In sum, assuming its credibility for purposes of reopening, the newly-received evidence is new and material, specifically the information regarding changed behavior immediately after service and hospitalization and treatment in the period prior to March 1972 and the Veteran's letters regarding depression and issues with others in service.  These statements were not considered during the prior rating decision.

As this new evidence bears directly on an element of the Veteran's claim previously found lacking, reopening the claim is warranted.


ORDER

The application to reopen the claim for service connection for schizophrenia is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims. 

In a December 2010 informal conference, the Veteran's parents reported that the Veteran had post-service treatment from 1969 to 1972 and they indicated that they would attempt to provide information or evidence concerning mental health treatment during that period.  However, it does not appear that any assistance or forms where provided to the Veteran's parents.  This should be done in order to attempt to substantiate the claim for service connection

The Veteran has not been provided a VA examination or medical opinion regarding the claim.  A VA examination is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) establishment of an in-service event, injury or disease; and (3) indication that the current disability may be associated with an in-service event.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran continues to be treated for a schizoaffective disorder.  The Veteran has some evidence of changed behavior, including depression and conflicts with others, in-service and indications of continued behavorial issues and possible treatment immediately following service.  The Veteran's family contends these symptoms are traceable to service and have continued since service.  For the low threshold of determining when an examination is necessary, these statements support that the symptoms "may be associated" with service, as they are capable of lay observation. Therefore, a medical examination and opinion should be obtained.  

A February 1974 VA hospital summary reported a diagnosis of schizophrenia and of "illness" going back to June 1967, manifested by "listless and nondirective behavior," and that "he was seen by a child guidance clinic" when was 15 years old and that "their record revealed a diagnosis of schizoid personality and depressive symptoms at that time."  However, the Veteran's entrance examination showed normal clinical findings and no psychiatric abnormality and medical records for treatment prior to service could not be located.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's parents with the appropriate forms to identify any outstanding medical records and necessary waiver. 

2.  Obtain any outstanding VA treatment records.

3.  Afford the Veteran a VA medical examination and opinion with respect to his claim.  The examiner must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder had its onset during service or is related to any in-service disease, event, or injury.  

In formulating the requested opinion, the examiner is requested to review all pertinent records associated with the claims file with special attention to the Veteran's service personnel records detailing disciplinary actions, correspondence from the Veteran during service, and the lay statements submitted from his family members.

A complete rationale should be provided for any opinions expressed.

4.  Undertake any additional development necessary and readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


